Citation Nr: 9911650	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served from March 1968 to December 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 adverse rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Portland, Oregon. 


FINDING OF FACT

There is competent evidence that PTSD is of service origin. 


CONCLUSION OF LAW

PTSD was incurred in military service. 38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§  3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation, and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When the veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

Service connection may be established for disease or injury 
incurred or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Further elaboration is noted in the case of Cohen v. Brown, 
where the United States Court of Veterans Appeals (Court) 
held that the three requisite elements for eligibility for 
service connection for PTSD are as follows: (1) a current, 
clear medical diagnosis of post- traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
38 C.F.R. § 3.304(f).  With regard to the first element, the 
Court stated that a "clear diagnosis" should be an 
"unequivocal" one. Id. at 139.

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reflect that at the 
time of his January 1968 entrance examination, the veteran 
was psychiatrically evaluated as normal.  No psychiatric 
complaints or findings were noted in service.  During the 
veteran's December 1969 separation examination, he was 
psychiatrically evaluated as normal.

The veteran filed his original claim for service connection 
for PTSD in October 1996.   The veteran submitted a PTSD 
questionnaire wherein he stated that he was assigned to the 
363rd Transportation Company and was a heavy truck driver.  
He was in Vietnam from December 1968 to December 1969.  He 
described his traumatic events in detail and stated that he 
was exposed to mortar and rocket attacks at Red Beach and Da 
Nang.  He was close to the USS New Jersey and listened to the 
large gun explosions each night.  He was shot at while 
driving trucks and saw dead bodies strewn across the roads.  
The veteran was able to provide the dates of his traumatic 
events and names of several other servicemen that he served 
with in Vietnam.  He reported that he noticed mental or 
emotional symptoms as early as December 1969 when he returned 
from Vietnam.  He stated that loud noises irritated him and 
made his shaky and uptight.  He stated that the backfire of a 
truck, gun shots, or slamming of a door unnerved him.

Of record are VA outpatient treatment records from February 
1991 to May 1993 which reflect treatment for various 
disabilities.

In December 1996, the veteran underwent VA PTSD examination.  
The veteran reported that he had daily thoughts of Vietnam 
and the constant mortar attacks.  He reported nightmares 
about Vietnam and dreams of sniper attacks and mines 
exploding on the roads traveled by the convoys.  He recalled 
seeing dead soldiers in the road.  He stated that he was 
assigned to the 363rd Transportation Division and was in 
Vietnam for twelve months.  He was sent to Red Beach, Da 
Nang, Quang Tri, Camp Eagle, and Phu Bai.  He stated that he 
was primarily a truck driver in Vietnam and drove in convoys.  
He recalled a traumatic event when his truck jack-knifed and 
almost went off of the side of a mountain.  He also described 
occasions when snipers would fire into and through his truck.  
He stated that he was not wearing his helmet on one of these 
occasions and that he felt lucky to be alive.  He stated that 
the USS New Jersey was located about one and a half miles off 
of the beach and that he would hear the ship guns going off 
all night long.  The veteran also described constant mortar 
attacks at Red Beach and Phu Bai.  He reported that he often 
saw dead bodies along the roads although he denied killing 
anyone in Vietnam.  The examiner's assessment was PTSD, 
chronic mild. 

The veteran was also afforded a VA Social and Industrial 
Evaluation in December 1996.  The examiner noted that the 
veteran's claims file was available for review.  The veteran 
recounted his military history and stressor events in great 
detail.  He presented a history of stressful events including 
constant mortar attacks, sniper fire while driving heavy 
trucks in convoys, shelling from the large American ships in 
the harbor, and burned out trucks and bodies all over the 
roads.  He stated that when he saw dead bodies, he thought 
that could have been him.  He stated that he did not wear his 
helmet in the truck at all times and was almost killed by a 
sniper bullet that was shot through his truck.  He denied 
running over any land mines or being ambushed while driving 
in a convoy.  He also denied killing anyone in Vietnam.  He 
provided the names of the camps and landing zones that he was 
sent to which included Sally, Nancy, Hill 29, and Hill 63, 
which were artillery bases and under constant attack.  The 
veteran also presented his post-service social, occupational, 
and medical history.  After the interview, the examiner 
determined that the veteran  had some mild PTSD.  The 
examiner noted the presence of a heightened startle response 
and numbing although the veteran did not have problems with 
sleep or depression.  The examiner noted the presence of 
intrusive thoughts occurring about three times a week and 
often triggered by the veteran's present occupation as a bus 
driver.  The examiner also noted some moderate social and 
industrial impairment.

In March 1997, the RO denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement (NOD) in April 1997 and perfected his appeal in 
June 1997.  In his substantive appeal, the veteran reported 
that while in Vietnam as a truck driver, he was concerned 
about ambushes, attacks, and mines.  He stated that he lived 
with constant fear and anxiety during Vietnam.

The veteran's service personnel records reflect that he was 
stationed in Vietnam for twelve months.  The veteran was 
awarded the National Service Defense Medal, Vietnam Service 
Medal, Republic of Vietnam Campaign Medal, Line Hane Tab, and 
two overseas bars.  The veteran's military occupational 
specialty (MOS) was as a heavy truck driver.

In May 1998, the veteran submitted copies of his service 
personnel records, which reveal service in Vietnam, and 
pictures of damage from rocket attacks.  The veteran 
reiterated his stressor events in a May 1998 PTSD 
questionnaire.

In July 1998, the Department of the Army, U. S. Armed 
Services Center for Research of Unit Records (formerly 
Environmental Support Group (ESG)) provided the RO with an 
Operational Report-Lessons Learned (OR-LL) submitted by the 
92nd  Composite Service Battalion (92nd CS Bn) for the period 
of November 1969 to January 1970.  The report reflects that 
in December 1969, the 363rd Transportation Company (363rd 
Trans. Co.) came under the operational control of the 92nd CS 
Bn.    The history revealed that for the period including the 
veteran's service dates, the responsibility of his battalion 
included monitoring the convoy nets between Red Beach, Phu 
Bai, and Chu Lai.  The OR-LL also revealed that the veteran's 
unit elements were subjected to small arms fire, sapper 
attacks, and three ambush incidents from August 1969 to 
October 1969. 

The Board has reviewed the evidence of record and finds that 
it first reflects a recent diagnosis of PTSD.  To the extent 
that this medical evidence indicates a current finding of 
PTSD, the Board finds that the initial requirement for a 
grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  The VA 
must first determine if the evidence supports the existence 
of an alleged stressful event.  This is a factual 
determination, and hence is within the purview of the 
adjudicative process.  Only if this is so, a second 
determination must be made as to whether the stressor is of 
sufficient gravity to support a finding of PTSD.  This latter 
determination is medical in nature, and hence outside of the 
expertise of the RO and the Board.  West v. Brown, 7 Vet. 
App. 70 (1994).
Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Initially, the Board notes that the veteran was not awarded 
any combat citations. Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has noted the 1969-1970 history of the 
veteran's unit, and that this history indicates that the 
veteran's unit was subject to small arms fire, sapper 
attacks, and three ambush incidents.  His battalion was 
assigned the responsibility of monitoring the convoy nets 
between Red Beach, Phu Bai, and Chu Lai.  This documented 
enemy action, the Board concludes, may be sufficient to find 
that the veteran served in combat.

If the veteran is not found to have engaged in combat, he 
must provide verified stressors.  This is a factual 
determination, and within the expertise of the Board.  It is 
only after the veteran has met this initial test that it must 
be determined if these stressors could support a diagnosis of 
PTSD.

A review of the veteran's statements regarding stressors both 
directly to the RO and by way of histories noted during 
medical examination, indicates that the veteran has made 
reference to a number of stressful incidents, which include 
mortar attack, sniper fire, and witnessing the death etc.  
Therefore in view of the fact that independent service 
records have verified the veteran's report of being subjected 
to a period of enemy attack, the Board must find that the 
record contains evidence which supports the existence of a 
stressful event.

The Board also notes that under the criteria set forth in DSM 
IV, PTSD may be based on the experiencing of actual or 
threatened death or serious harm.  Since there are service 
records, which corroborate that he experienced such threat 
and these stressors have been found to support a diagnosis of 
PTSD, the Board finds that service connection for PTSD is 
warranted.
ORDER

Service connection for PTSD is granted.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

